Motion Granted and Abatement Order filed December 13, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00600-CR
                                   ____________

                        RICHARD RYAN BLACK, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 355th District Court
                                Hood County, Texas
                          Trial Court Cause No. CR11033


                               ABATEMENT ORDER

       This appeal is from an adjudication of guilt. The clerk’s record reflects appellant
filed a “MOTION TO QUASH AND EXCEPTION TO SUBSTANCE OF MOTION TO
REVOKE PROBATION.” The motion was denied in writing, and orally at the hearing
on the motion to revoke. The trial court found both allegations in the motion to revoke
true and at the end of the hearing, instructed the State to draft proposed findings of fact
and conclusions of law. No findings of fact and conclusions of law were filed. Appellant
filed a motion to abate. The motion is GRANTED.
       The record does not reflect the basis for denying appellant’s motion or the factual
basis for the findings of true. See Reasor v. State, 281 S.W.3d 129 (Tex. App. -- San
Antonio 2009, pet. ref’d). Accordingly, the trial court is directed to reduce to writing its
findings of fact and conclusions of law on the denial of appellant’s motion and the
grounds for revocation and have a supplemental clerk’s record containing those findings
filed with the clerk of this Court on or before January 14, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.         The Court will also
consider an appropriate motion to reinstate the appeal filed by either party.



                                      PER CURIAM